Per Curiam.
Defendants have 31 assignments of error, but they have only brought forward and discussed in their brief assignments of error as to the admission of evidence over their objections and exceptions, and as to the charge. Assignments of error not set out in appellant’s brief and in respect to which no reason or argument is stated or authority cited will be deemed abandoned. Rule 28, Rules of Practice in the Supreme Court, 254 N.C. 810; 1 Strong’s N. C. Index, Appeal and Error, § 38.
Plaintiff’s evidence was fully sufficient to carry her case to the jury: defendants do not contend otherwise in their brief. While appellants' well-prepared brief presents contentions involving fine distinctions and differentiations, a careful examination of all their assignments of error brought forward and discussed in their brief discloses no new question or feature requiring extended discussion in the light of the very large number of cases written by this Court in automobile collision cases resulting in damage suits. Neither reversible nor prejudicial error has been made to appear. The jury, under application of settled principles of law, resolved the issues of fact against the defendants. All defendants’ assignments of error are overruled. The verdict and judgment below will be upheld.
No error.
Lake, J., took no part in the consideration or decision of this case.